Citation Nr: 0810110	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder from January 28, 2004, to 
April 9, 2006, and a rating in excess of 50 percent 
thereafter.

2.  Entitlement to a compensable initial rating for a right 
ankle sprain from January 28, 2004, to June 14, 2006, and a 
rating in excess of 10 percent thereafter.  

3.  Entitlement to service connection for lumbar strain and 
chronic thoracic muscle sprain, claimed as low back pain.

4.  Entitlement to service connection for left shoulder 
sprain.  

5.  Entitlement to service connection for bilateral foot rash 
and fungus, to include as secondary to herbicide exposure.  

6.  Entitlement to service connection for numbness in legs 
and back, to include as secondary to herbicide exposure 
and/or secondary to a low back disability.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder.

10.  Entitlement to service connection for migraine 
headaches.

11.  Entitlement to service connection for a heart condition, 
to include as secondary to post-traumatic stress disorder.

12.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1970, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran was granted service 
connection for post-traumatic stress disorder with a 30 
percent rating from January 28, 2004 to April 9, 2006 and was 
evaluated at 50 percent thereafter.  The veteran was granted 
service connection for a right ankle sprain with a 
noncompensable rating from January 28, 2004 to June 14, 2006 
and was evaluated at 10 percent thereafter.  

The Board notes that in the veteran's August 2005 substantive 
appeal he claimed that the residuals of his service-connected 
shrapnel wound caused him increased muscle pain in his left 
arm and shoulder area.  An increased rating claim for the 
veteran's service-connected residuals of a shrapnel wound to 
the left posterior chest is not before the Board.  Thus, the 
issue is referred to the RO for any appropriate action.  

The issues of entitlement to service connection for a heart 
condition, low back pain, numbness of the legs and back and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occupational and social 
impairment, evidenced by reduced reliability and 
productivity, due to the symptoms associated with his post-
traumatic stress disorder.  

3.  The veteran first experienced moderate painful motion of 
his right ankle from May 27, 2005.  

4.  The veteran is not currently diagnosed as having a left 
shoulder sprain attributable to his period of active service.

5.  The veteran is not currently diagnosed as having 
bilateral foot rash and fungus attributable to his period of 
active service.

6.  The veteran is not currently diagnosed as having hearing 
loss attributable to his period of active service.

7.  The veteran experiences tinnitus attributable to his 
active service.

8.  The veteran is not currently diagnosed as having migraine 
headaches attributable to his period of active service.

9.  The veteran's currently diagnosed GERD is not 
attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for post-traumatic 
stress disorder have been met as of January 28, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for an evaluation greater than 50 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a 10 percent rating for a right ankle 
disability have been met as of May 27, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5271(2007).  

4.  The criteria for an evaluation greater than 10 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5271 (2007).

5.  The criteria for a grant of service connection for a left 
shoulder sprain have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. 38 U.S.C.A. §§ 3.102, 3.303 (2007).

6.  A bilateral foot rash and fungus were not caused by 
service, nor are they presumed to have been caused by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

7.  Bilateral hearing loss was not caused or worsened by 
service, nor is it presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2007).

8.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

9.  The criteria for a grant of service connection for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007)

10.  The criteria for a grant of service connection for GERD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The Board notes that the veteran was not specifically advised 
of the evidence necessary to substantiate his increased 
rating claims for post-traumatic stress disorder and a right 
ankle disability.  Here, the veteran is challenging the 
initial evaluations assigned following the grants of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating has been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial February 2004 VCAA notice was given 
prior to the initially appealed AOJ decision, dated in 
September 2004.  The notice in compliance with Dingess, 
however was not timely.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in June 2006, the Board finds that 
notice is pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so. 

VA is not required to schedule the veteran for a physical 
examination regarding his claims of service connection for 
migraine headaches and GERD because the evidence does not 
meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service upon which a current disability 
may be based.  As such, the Board will not remand this case 
for a medical examination for those two issues.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  And the veteran 
does not appear to contend otherwise.  In fact, in a December 
2005 communication to VA, the veteran advised that he had no 
additional evidence to submit in support of his claims.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Increased Rating

The veteran seeks increased ratings for his service-connected 
post-traumatic stress disorder and right ankle sprain.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Post-traumatic stress disorder 

The veteran seeks a rating in excess of 30 percent for his 
service-connected post-traumatic stress disorder from January 
28, 2004 to April 9, 2006, and a rating in excess of 50 
percent thereafter.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  Pertinent 
portions of the general rating formula for mental disorders 
are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships....................................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).....................30 
percent

In a March 2004 VA treatment summary, the veteran's social 
worker indicated that the veteran sought treatment for sleep 
disturbance, nightmares, hypervigilance, irritability, 
flashbacks, anger, intrusive or unwanted thoughts, social 
isolation and excessive feelings of guilt.  At the time of 
the summary, the veteran had undergone 3 therapy sessions as 
treatment for post-traumatic stress disorder.  The social 
worker noted that the veteran's therapy did not help him deal 
with his problems as he continued to awaken in the middle of 
the night with sweating and nightmares.  The social worker 
went on to describe the veteran's combat experiences while in 
Vietnam.  It was her opinion that the veteran met the full 
criteria for a post-traumatic stress disorder diagnosis.  

She noted that the veteran was consistently fearful for his 
life and that someone was wounded or killed everyday in 
Vietnam.  He was hit by shrapnel from a homemade grenade.  
The veteran advised that upon hearing a noise at night, he 
checked the door locks and windows to make sure the house was 
secure.  The veteran advised that he had few friends and 
tended to isolate himself.  He was reluctant to talk about 
his Vietnam experiences and stated that he had a job to do 
when in service.  The veteran reported sleeping 5 hours a 
night and that his sleep was often interrupted by nightmares.  
He reported being hypervigilant as he sits with his back 
against the wall in public places.  

The social worker further advised that the veteran's post-
traumatic stress disorder symptoms "have caused clinically 
severe distress and impairment in his social and occupational 
functioning."  He advised having 60 jobs since service and 
he usually quit the jobs when "someone rubbed [him] the 
wrong way."  She noted the veteran's distrust for others and 
that he was emotionally distant with others and did not tend 
to socialize.  She ultimately opined that the veteran 
experienced chronic post-traumatic stress disorder as his 
symptoms "have taken and continue to take a tremendous 
psychological and physical toll on him."  

Upon an August 2004 VA examination, the veteran was evaluated 
for his claimed post-traumatic stress disorder.  He reported 
two tours in Vietnam-including significant combat exposure.  
The veteran was also wounded due to shrapnel injuries and 
received numerous decorations, including a Purple Heart.  The 
veteran advised that he was currently unemployed and spent 
most his time at home.  He stopped working as a heavy 
equipment operator as he was afraid that his anxiety and 
nervousness would cause him to accidentally hit or injury 
someone.  The veteran reported experiencing nightmares of his 
time in Vietnam-causing sleep disturbance, awakening and 
heavy sweating.  He advised that he did not like people to 
stand behind him and noise upset him and caused him to become 
jumpy.  

The examiner noted that the veteran's post-traumatic stress 
disorder symptomatology did not impact his occupation when he 
was employed and found his symptoms to be mild.  The examiner 
gave the veteran the benefit of the doubt when diagnosing him 
as having post-traumatic stress disorder and assessing him as 
having anxiety.  The examiner noted that he doubted the 
veteran's assertions regarding his traumatic in-service 
experiences, but gave deference to the March 2004 treatment 
summary report in the claims file.  The veteran was diagnosed 
as having late-appearing, mild, post-traumatic stress 
disorder with associated anxiety feelings.  He was assessed a 
Global Assessment of Functioning (GAF) score of 60 to 65.  

In a July 2005 letter regarding the veteran's private 
treatment for post-traumatic stress disorder, the veteran's 
physician indicated that the veteran was reluctant to speak 
of his experiences in Vietnam.  The physician diagnosed the 
veteran as having chronic or delayed post-traumatic stress 
disorder, he could not rule out major depressive disorder, 
which was recurrent in partial remission, and he made a 
provisional diagnosis of panic disorder associated with post-
traumatic stress disorder or secondary to traumatic events 
experienced in Vietnam.  The veteran was assessed a GAF score 
of 63.  The physician noted that the veteran's post-traumatic 
stress disorder symptoms kept him from establishing a career 
track and affected his most recent employment.  

In a February 2006 treatment summary, the veteran's social 
worker confirmed what she opined in her March 2004 treatment 
summary.  She noted that the veteran had undergone 9 
treatment sessions to date.  She again noted that the 
veteran's post-traumatic stress disorder symptoms caused 
clinically severe distress and impairment of his social and 
occupational functioning.  She assessed the veteran as having 
a GAF score of 48.  

In April 2006, the veteran underwent a second VA examination 
regarding his post-traumatic stress disorder.  The veteran 
reported his current symptoms as patrolling the home and lack 
of sleep.  He noted that any noise awakens him, or he is 
awakened by frequent nightmares-usually about Vietnam.  He 
advised that he experienced combat dreams and night sweats at 
least 4 times per week.  The veteran continued his reluctance 
to talk about his Vietnam experiences and noted that it was 
as if he had never left.  He reported continual reminders of 
Vietnam in everyday situations.  The veteran advised that he 
does not have fun and finds it hard to relax and enjoy 
himself-especially in groups of people.  He reported feeling 
like an outsider, even in his own family.  He further related 
that he has little patience and becomes easily angered by 
people's comments.  This lack of patience has caused him to 
quit past jobs and frequently partake in fights.  The veteran 
advised the examiner that he sees no change in his condition 
since the last VA examination.  

Upon review of the claims folder and after the current 
examination, the examiner noted that the veteran had not 
worked in the past 4 years due to his social avoidance, 
impaired concentration, and demoralization due to his 
difficulties with trusting others and getting along with 
coworkers.  The veteran had been divorced for 18 years and 
rarely sees his children, grandchildren or extended family.  
He has no close friends and rarely dates.  The veteran 
appeared sad at the examination, but was cooperative and 
straightforward.  He experienced no delusional thinking, but 
noted that sometimes he hears someone calling his name.  The 
veteran denied suicidal ideation, but noted occasional 
homicidal ideation when angered.  The veteran reported 
washing his hands often as he felt dirty and recalled having 
worms in service.  The veteran related feelings of 
restlessness and inability to relax that was associated with 
his anxiety.  He further reported feeling demoralized for 
having witnessed so many deaths in Vietnam.  

The veteran was found to have marked social and occupational 
impairment due to his preoccupation with Vietnam, emotional 
detachment, hypersensitivity to noise and irritability.  The 
veteran did not experience difficulties performing basic 
activities associated with daily living.  The veteran was 
diagnosed as having moderately severe, chronic post-traumatic 
stress disorder, dysthymic disorder, secondary to his post-
traumatic stress disorder and combat losses, and alcohol 
abuse, in partial remission.  The veteran was assessed a GAF 
score of 50.  

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  

Based upon the evidence as outlined above, the Board finds 
that the veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
his post-traumatic stress disorder symptoms.  In March 2004, 
the veteran was assessed as having clinically severe distress 
and impairment in his social and occupational functioning due 
to his post-traumatic stress disorder symptoms.  In August 
2004, the veteran was noted to have mild post-traumatic 
stress disorder based upon his social worker's assessment, 
but the examiner was not convinced of the sincerity of the 
veteran in his assertions regarding his symptoms and was 
assigned a GAF score of 60 to 65.  In July 2005, the veteran 
was noted to have chronic post-traumatic stress disorder, and 
the physician could not rule out major depressive disorder 
and found provisional panic attacks due to post-traumatic 
stress disorder.  He was assessed a GAF score of 63.  The 
veteran's social worker confirmed her March 2004 assessment, 
added a GAF score of 48 and highlighted that the veteran 
experienced clinically severe distress and impairment of 
social and occupational functioning.  At his April 2006 VA 
examination, the veteran was assessed as having marked social 
and occupational impairment due to his post-traumatic stress 
disorder symptoms.  In addition to post-traumatic stress 
disorder, he was diagnosed as having dysthymic disorder 
secondary to his post-traumatic stress disorder and combat 
losses.  He was assessed a GAF score of 50.  Therefore, in an 
effort to ensure that this veteran is properly evaluated, the 
Board resolves all reasonable doubt in his favor and assigns 
a 50 percent rating as of January 28, 2004.  The veteran is 
not assigned the higher rating as he does not experience 
social and occupational impairment with deficiencies in most 
areas, nor does he exhibit total social and occupational 
impairment as delineated in Diagnostic Code 9411.  
Accordingly, as reasonable doubt is resolved in the veteran's 
favor, the veteran is assigned a 50 percent rating, but no 
higher, effective January 28, 2004, for service-connected 
post-traumatic stress disorder.  

Right ankle sprain

The veteran seeks a compensable initial rating for a right 
ankle sprain from January 28, 2004 to June 14, 2006, and a 
rating in excess of 10 percent thereafter.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation,  
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The veteran's ankle disability has been rated under criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, for 
limitation of motion of the ankle as there is not a 
Diagnostic Code that sets forth criteria for assigning a 
disability evaluation for the exact disability experienced by 
the veteran.  The Board notes that when an unlisted condition 
is encountered, it is permissible to rate that condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  
When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the Diagnostic Code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.  38 C.F.R. § 4.71a, Diagnostic Code 5271, allows for 
the assignment of a 10 percent rating when there is evidence 
of moderate limitation in ankle motion and a 20 percent 
rating when the evidence shows a marked limitation in ankle 
motion.  Higher ratings may be assigned under Diagnostic 
Codes 5270 and 5272 if there is evidence of ankylosis, which 
is the freezing of a joint in a certain position.  There is 
no evidence of ankylosis ratable under Diagnostic Codes 5270 
and 5272.  In this case, there is no medical evidence of 
ankylosis of the right ankle and such is not contended by the 
veteran.  

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.

In August 2004, the veteran underwent a VA orthopedic 
examination regarding his right ankle.  The veteran advised 
that he experienced mild discomfort of the right ankle.  The 
veteran's dorsiflexion was 30 degrees, plantar flexion 35 
degrees, inversion 30 degrees and eversion 30 degrees.  The 
examiner noted tenderness on the dorsum in the lateral part 
of the right ankle.  Upon examination of the veteran's shoes, 
he walked on the outside of his right foot with his foot 
turned in.  The veteran was diagnosed as having a chronic 
right ankle sprain with ankle pain, inversion of the foot 
with evidence of walking on the outside of the foot.  He was 
noted to have a slight disability which was currently stable.  
The examiner further noted that there was no additional 
limitation with repetitive use, nor was there additional 
limitation with flare-ups.  

In May 2005, the veteran underwent another VA examination 
regarding his right ankle.  The veteran reported ten episodes 
of right ankle pain in the first five months of 2005.  This 
pain would last from one to three days, but he related that 
the limitation was minor.  The veteran advised that he could 
walk a 1/2 mile without any significant ankle pain, but that 
any additionally walking would cause him right ankle pain.  
Upon physical examination of the ankle, the right ankle was 
not found to be tender.  He had a dorsiflexion of 20 degrees, 
plantar flexion to 55 degrees, the right inverted to 7 
degrees and everted to 2 degrees.  The veteran was noted to 
have a tendency to invert on the right, "presumably due to 
some laxity in the lateral collateral ligament structure."  
The veteran reported no use of assistive devices.  The 
veteran was noted to have a right ankle sprain with mild pain 
as a residual of an in-service injury.  The examiner noted 
that the ankle sprain likely stretched his lateral collateral 
ligaments of the right ankle leading to inversion and 
instability.  The examiner found that the veteran's 
functional impairment was minimal and his right ankle joint 
was not painful upon motion.  Upon the veteran's report, 
repetitive use of his ankle had not regularly caused 
additional limitation, but it would if he tried to overdo it.  
The veteran's x-rays revealed no acute abnormalities and the 
ankle joint was found to be unremarkable.  Finally, the 
"[r]emodeling of the distal fibula would be consistent with 
no fracture site."  

In a November 2005 statement, the veteran advised that he 
injured his right ankle when he jumped out of a helicopter.  
He noted having a 100-pound pack on his back and his foot 
landed on a rock and twisted his ankle.  He advised that it 
felt like his ankle had been broken and upon removal of his 
cast, he reported slight pain and swelling.  He noted that to 
this day, he stands on the side of his right foot pointing 
outwards.  

In June 2006, the veteran underwent another VA examination 
for his right ankle.  The veteran reported right ankle pain 
when he performed weight bearing activities.  He advised that 
he could walk six blocks and could stand for 20 minutes 
before resting due to right ankle pain.  The veteran related 
that he did not use any braces or support, nor did he take 
the prescribed medication for the pain.  He experienced some 
instability in the right ankle, but that his ankle pain and 
instability did not interfere with his normal daily 
activities.  The veteran reported no incapacitating flare-ups 
due to right ankle pain, but he did report increased 
limitation with repetitive use.  Upon review of the May 2005 
x-rays, this examiner noted that the veteran had a probable 
healed fibular fracture, but there was no evidence of 
arthritis or other abnormalities of the right ankle.  

Upon physical examination, the veteran had no swelling 
present in the right ankle, but he experienced mild 
subjective tenderness to the examiner's palpation of the 
anterior laterally.  The active and passive range of motion 
dorsiflexion was noted to be 10 degrees with some lateral 
ankle discomfort.  The plantar flexion was 45 degrees, 
inversion at 20 degrees and eversion at 20 degrees.  The 
veteran's motor strength was noted to be 5/5 in both the 
right ankle and foot.  Upon repetitive motion, the veteran 
complained of soreness on the lateral side of his right 
ankle.  The examiner noted no palpable crepitus of the ankle 
and there was no increased pain, weakness, fatigability or 
incoordination with repetitive motion.  After reviewing the 
prior x-rays, the examiner noted that the veteran likely 
experienced a right distal fibula fracture, but the joint was 
essentially normal.  The examiner further noted that the 
veteran's right ankle caused some limitations due to pain 
when standing or walking.  The examiner also related that the 
veteran was not currently undergoing treatment for his right 
ankle disability as he was not taking his prescribed pain 
medication, nor was he using an ankle support.  

Upon review of the evidence as noted above, the veteran's 
right ankle disability does not warrant a compensable rating 
from January 28, 2004 to May 26, 2005, but does warrant a 10 
percent rating, effective May 27, 2005.  There is no evidence 
of record, prior to May 27, 2005, that reflects a compensable 
disability under Diagnostic Code 5271 as there was no 
evidence of limitation of right ankle motion.  Consistent 
with the applicable laws and regulations, the Board finds 
that a 10 percent rating, but no more, is warranted from May 
27, 2005, as that is when the evidence first revealed 
moderate painful motion due to ankle pain.  Although the 
examiner noted that the veteran did not experience painful 
motion, he noted that the veteran limited his walking and 
standing to avoid right ankle pain.  Further, the veteran 
reported that repetitive use did not regularly cause painful 
motion, but it would if he overdid it, thus, he walked no 
more than a 1/2 a mile at a time.  The examiner noted that the 
veteran experienced minor painful limitation.  Consistent 
with the veteran's assertions that he experienced painful 
episodes in his right ankle due to his in-service injuries 
and he limited his movement due to this pain, the Board 
resolves all reasonable doubt in favor of the veteran and 
awards a 10 percent rating from May 27, 2005 for moderate 
limitation of motion due to the veteran's pain, weakness and 
excess fatigability.  

Upon consideration of the veteran's assertions regarding his 
pain, swelling, weakness, and excess fatigability due to his 
right ankle disability, the Board finds that the veteran is 
not entitled to a rating in excess of 10 percent for his 
ankle disability as the evidence of record does not support a 
20 percent rating for a marked limitation of motion as 
contemplated by Diagnostic Code 5271.  

Extraschedular considerations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected post-traumatic stress 
disorder or right ankle disability, nor has he identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his disabilities and his treatment 
records are void of any finding of exceptional limitations 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by limited and 
painful motion in the right ankle or that symptoms associated 
with his post-traumatic stress disorder have an impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Consequently, the Board finds that the schedular evaluations 
currently assigned adequately reflect the clinically 
established impairment experienced by the veteran and higher 
ratings are also denied on an extraschedular basis.


Service connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain diseases, including sensorineural hearing loss, are 
deemed to be chronic diseases under 38 C.F.R. § 3.309(a) 
and, as such, service connection may be granted if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  38 C.F.R. § 3.307.  

To establish service connection, there must be competent 
evidence showing the following:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury 
incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  
As also referenced above, it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  




Left shoulder sprain

The veteran seeks service connection for a left shoulder 
sprain.  The veteran's service medical records (SMRs), 
including his enlistment and separation medical examinations, 
are devoid of any reference to a left shoulder sprain.  

It is noted, however, that the veteran experienced a shrapnel 
wound to his left shoulder/back area in January 1969.  The 
Board notes, at this juncture, that the veteran has already 
been awarded service connection for the residuals of his 
shrapnel wound and the Board will only address the existence 
of a left shoulder sprain independent of the veteran's 
service-connected shrapnel wound to the left posterior chest 
area.  

In August 2004, the veteran underwent a VA examination 
regarding his claimed left shoulder sprain.  The veteran's 
in-service shrapnel injury was referenced in the report.  The 
veteran advised that he experienced left shoulder pain two to 
three years following the shrapnel wound and it continued to 
the present.  He reported a diminished range of motion in his 
shoulder as well as occasional involuntary spasms of the left 
arm muscles.  The veteran was diagnosed as having a chronic 
left shoulder sprain with moderate symptoms and revealed an 
essentially normal examination.  Upon review of the claims 
file, the examiner opined that the veteran's left shoulder 
sprain was unrelated to his service-connected shrapnel wound.  

Based on the evidence of record, the Board finds that the 
veteran's current left shoulder pain was not incurred during 
service.  The only opinion of record found that the veteran's 
left shoulder sprain was unrelated to his service-connected 
shrapnel wound.  Absent competent medical evidence linking 
the veteran's current left shoulder to service connection 
must be denied.

Bilateral foot rash and fungus

The veteran seeks service connection for a bilateral foot 
rash and fungus that he contends are related to herbicide 
exposure.  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's enlistment medical examination included no 
notation of a preexisting foot condition.  The veteran's 
SMRs, however, reflect in-service treatment for a foot 
condition.  In November 1968, the veteran underwent foot 
soaks as his treatment.  In December 1968, the foot condition 
was noted to have improved as his feet were drying up and two 
days later his feet were noted to have healed completely.  
The veteran's undated separation examination made no notation 
of a foot condition upon service discharge.  

There are no post-service medical treatment records regarding 
the claimed foot condition.  The veteran underwent a VA foot 
examination in August 2004.  

Upon examination, the veteran reported that he had not had a 
reoccurrence of a foot rash since service separation.  He 
advised that he had no medical treatment for a foot condition 
since service.  The examiner noted that the veteran's feet 
had a normal skin color and texture.  No skin lesions or toe 
nail lesions were noted.  The examiner noted that there was 
no evidence that the veteran currently experienced acute or 
chronic skin lesions or infected toenails.

Upon careful review of the evidentiary record, the Board 
finds that the veteran served in Vietnam and is entitled to a 
presumption of Agent Orange exposure, but the medical records 
clearly show, however, that he does not currently have any 
type of foot condition.  Absent a disease or injury incurred 
during service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a foot condition related to the veteran's 
service, service connection must be denied on a direct and 
presumptive basis.

Bilateral hearing loss 

The veteran contends that in-service noise exposure caused 
his claimed hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The veteran underwent an audiological evaluation upon 
enlistment and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

No speech recognition test was performed upon enlistment and 
his hearing was deemed to be within normal limits.  

The SMRs do not reflect any in-service treatment for 
complaints of hearing loss or ear pain.  Upon service 
separation, the veteran's whispered voice test revealed 
normal hearing with scores of 15/15.  No notation was made as 
to any hearing loss upon service discharge, nor did the 
veteran undergo audiometric testing.  

In September 2004 the veteran underwent an audiological 
evaluation.  He was noted to have mild high frequency hearing 
loss in both ears.  Upon the speech discrimination test, the 
veteran was noted to have a speech recognition ability of 96% 
bilaterally.  The audiologist noted the veteran's in-service 
noise exposure as well as his post-service noise exposure.  
The veteran did not recall receiving a hearing evaluation 
upon service separation.  The audiologist opined that the 
veteran's bilateral hearing loss was as likely as not caused 
by or contributed to by his in-service noise exposure.  The 
audiologist then noted that the veteran's hearing was 
essentially within normal limits.  

In May 2005, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
25
LEFT
5
5
0
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear. 

Upon examination, the veteran complained of bilateral hearing 
loss.  The veteran was noted to have been exposed to 
significant combat noise during his two tours in Vietnam.  He 
advised that no ear protection was provided during service.  
Post-service, the veteran worked in the oil fields and was 
required to wear ear protection.  He related recreational 
noise exposure in the form of shooting, but advised that 
during that activity, he wore ear protection.  Although the 
veteran had significant noise exposure in service, the 
examiner found that the veteran's right ear hearing was 
within normal limits and his left ear was within normal 
limits, except for a mild hearing loss at 8000 Hz.  The 
examiner also noted an inconsistency in his assessment and 
the assessment of the audiologist from the September 2004 
audiological examination.  The VA examiner indicated that the 
audiologist contradicted himself by stating that the 
veteran's hearing loss was related to service, but that the 
veteran's hearing was essentially within normal limits.  

Given the evidence as outlined above, the Board finds that 
service connection for bilateral hearing loss has not been 
established.  Although the veteran's September 2004 audiology 
report indicates that his bilateral hearing loss is related 
to in-service noise exposure, the Board finds, however, that 
the veteran's current audiological findings do not meet the 
requirement that is recognized as a hearing loss disability 
by regulation.  38 C.F.R. § 3.385.  Pursuant to Sanchez-
Benitez, absent a disease or injury incurred during service 
or as a consequence of a service-connected disability, the 
basic compensation statutes cannot be satisfied.  Service 
connection is denied as there is no evidence of a current 
hearing loss disability attributable to active service.


Tinnitus

The veteran contends that he experiences tinnitus related to 
his in-service combat noise exposure.  

The veterans SMRs, including his enlistment and separation 
medical examinations, are devoid of any complaints or 
treatment for ringing in the ears.

Upon a September 2004 audiological examination, the veteran 
reported experiencing tinnitus.  The audiologist opined that 
the veteran's tinnitus was as likely as not related to his 
in-service noise exposure-including rifle and machine gun 
fire and hand grenade explosions.  

In May 2005, the veteran underwent a VA audiological 
examination and complained of constant bilateral tinnitus.  
He advised the examiner that he experienced tinnitus of 
moderate severity that was worse in the left ear than the 
right.  The veteran reported experiencing tinnitus for many 
years.  The examiner diagnosed the veteran as having 
recurrent bilateral tinnitus.  He opined that due to the 
absence of complaints of tinnitus in service or for many 
years thereafter, his tinnitus was less likely than not 
related to in-service noise exposure or acoustic trauma.  

Following a complete review of the record evidence, the Board 
finds that the veteran's contentions are consistent with the 
nature of his service duties during his two tours in Vietnam.  
He was subjected to combat noise, including, grenade 
explosions, machine gun fire and rifle fire.  Additionally, 
the veteran has been diagnosed as having tinnitus.  The Board 
finds both audiologist reports credible and reflective of the 
medical history as presented by the veteran.  Therefore, the 
Board finds the evidence to be in relative equipoise as to 
the origin of his tinnitus.  Accordingly, reasonable doubt is 
resolved in the veteran's favor and service connection is 
granted for tinnitus as having developed as a result of in-
service noise exposure.


Migraine headaches

The veteran seeks service connection for migraine headaches.  
In the veteran's September 2004 notice of disagreement, the 
veteran advised that he experienced migraine headaches, but 
not very often, and that they were not as bad as they used to 
be. 

The veteran's SMRs do not reflect any treatment for 
headaches, including migraine headaches.  Additionally, his 
enlistment and separation medical examination made no 
notation regarding complaints of headaches.  The veteran's 
post-service treatment records are devoid of any treatment 
for or diagnosis of migraine headaches.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of migraine headaches.  
Pursuant to Sanchez-Benitez, absent a disease or injury 
incurred during service or as a consequence of a service-
connected disability, the basic compensation statutes cannot 
be satisfied.  Therefore, because there is no evidence of a 
diagnosis of migraine headaches related to the veteran's 
service, service connection must be denied.



GERD

The veteran seeks service connection for GERD.  The veteran's 
SMRs, including his enlistment and separation medical 
examinations, are devoid of any reference to treatment for 
symptoms related to GERD.  

In a December 2003 VA treatment record, the veteran was 
diagnosed as having GERD.  The veteran continues to be 
treated for GERD.  There is no opinion of record linking GERD 
to the veteran's service, nor is there any evidence that GERD 
had its onset during service.  

Following review of the evidence of record, the Board finds 
that the veteran is not entitled to service connection for 
GERD.  The veteran is currently diagnosed as having GERD, but 
there is no link between his current condition and service.  
Absent competent medical evidence linking the veteran's 
currently diagnosed GERD to service, the veteran's claim of 
service connection must be denied.  


ORDER

A rating of 50 percent for post-traumatic stress disorder is 
granted, effective January 28, 2004, subject to the laws and 
regulations governing the award of monetary benefits.  

A rating in excess of 50 percent for post-traumatic stress 
disorder is denied.

An initial compensable rating for a right ankle sprain from 
January 28, 2004, to May 26, 2005, is denied.

A rating of 10 percent for a right ankle sprain is granted, 
effective May 27, 2005, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for a right ankle sprain is 
denied.

Service connection for a left shoulder sprain is denied.  

Service connection for bilateral foot rash and fungus is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for migraine headaches is denied.

Service connection for GERD is denied.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

Heart condition, claimed as secondary to post-traumatic 
stress disorder

The veteran claims that he has a heart condition attributable 
to his period of active service.  The veteran has also 
asserted that his heart condition is due to the anxiety he 
experiences as a result of his post-traumatic stress 
disorder.  

The Board notes that in February 2004, the veteran was 
advised as to the evidence necessary to substantiate his 
claim of direct service connection for a heart condition, but 
he was not advised of the evidence necessary to substantiate 
a claim of service connection secondary to a service-
connected disability.  Thus, the veteran must be provided the 
appropriate VCAA notice regarding a secondary service 
connection claim and his claim reviewed on the basis of any 
additional evidence obtained.  

In the March 1967 report of medical history, the veteran 
indicated that he experienced pain or pressure in his chest.  
A notation on the report listed that the veteran did not 
undergo a medical evaluation regarding his claimed chest pain 
or pressure.  The veteran was found fit for duty and his 
report of medical examination was devoid of any preexisting 
heart condition.  The veteran's SMRs are also devoid of any 
treatment for chest pains or symptoms related to a heart 
condition.  Upon service separation, no notation was made as 
to a heart or chest condition.  

The veteran's post-service medical treatment records reflect 
treatment for complaints of chest pain.  In a July 2005 
letter regarding the veteran's private medical treatment, the 
veteran's physician indicted that the veteran experienced 
central chest pain and awoke one night believing that he was 
experiencing a heart attack.  The veteran advised that he had 
a "little bit" of hypertension and was supposed to carry 
nitroglycerin.  The physician's impression was that the 
veteran provisionally had a panic disorder, secondary to 
post-traumatic stress disorder or secondary to the traumatic 
events he experienced while in Vietnam.  The veteran was 
further noted to have hypertension and the physician could 
not rule out angina, but he noted he believed the veteran's 
chest pain was related to his post-traumatic stress disorder.  

In VA treatment records, dated from April 2003 to February 
2005, the veteran was diagnosed as having atypical chest 
pain.  He was prescribed nitroglycerin to be taken as needed 
for chest pain.  In an April 2003 treatment note, the veteran 
complained of right-sided chest pain that had been ongoing 
for several years.  The veteran advised that he had never 
sought medical treatment for his symptoms and they worsened 
when he was lying down.  Upon a normal EKG and a finding of 
normal cardiac enzymes, the veteran was diagnosed as having 
atypical chest pain.

In a June 2006 VA examination for his ankle and hypertension, 
the veteran was noted to have a history of chest pains, but 
they were not typical of coronary artery disease.  The 
examiner referenced the veteran's prior treatment records and 
noted that his chest pains were noncardiac in nature.  The 
examiner gave no opinion as to the cause or etiology of the 
veteran's claimed heart condition, nor did he relate the 
symptoms to the veteran's post-traumatic stress disorder.  

Given the evidence as outlined above, the Board finds 
insufficient medical evidence upon which to render its 
decision.  The veteran was noted to possibly have angina due 
to panic attacks which were related to his service-connected 
post-traumatic stress disorder.  Further, the veteran was 
noted to have atypical chest pain that was not cardiac in 
nature.  Thus, the claim must be remanded for an examination 
to be scheduled and an opinion given as to whether any 
current heart condition is related to service or a service-
connected disability.  

Low back condition and numbness of the legs and back

The veteran contends that his current low back pain was 
caused in service when he jumped out of helicopters.  He also 
reported injuring his back during a bomb blast in Vietnam.  
He noted not having sought treatment over the years.  Also 
contended was that the veteran experienced numbness in the 
back and legs, to include as secondary to his back disability 
and/or herbicide exposure.  

The Board notes that the veteran was not provided VCAA notice 
with respect to the veteran's secondary service connection 
claim for numbness of the back and legs.  Thus, appropriate 
VCAA notice must be provided as well as a review of the 
evidence upon receipt of any new evidence.

Upon an August 2004 VA examination, the veteran was diagnosed 
as having chronic lumbosacral strain with chronic symptoms 
and minimal disability.  The veteran reported pain in his low 
back area with radiation of pain down both thighs, which has 
occurred since 1968.  He characterized his pain as a sharp 
"knifing" pain.  He advised that the low back pain 
sometimes caused numbness in his legs.  No opinion was made 
as to the cause of the veteran's low back pain or numbness in 
the legs and back.  

Given the evidence as outlined above, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for a low back 
disability.  This combat veteran asserted that he jumped from 
helicopters while stationed in Vietnam.  He is also service-
connected for a right ankle disability due to an injury 
occurring during one of these jumps.  The veteran competently 
expressed to the VA examiner in August 2004 that he 
experienced this back pain since 1968.  Thus, the claim must 
be remanded for a VA examination to be scheduled and an 
opinion to be rendered as to the likelihood that the 
veteran's currently diagnosed back disability and his claimed 
numbness of the back and legs had their onset in service.  
This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).

Hypertension 

The veteran seeks service connection for hypertension, 
claimed to be secondary to his service-connected post-
traumatic stress disorder.

In the veteran's August 2005 substantive appeal, he asserted 
that his blood pressure increases when he is stressed or when 
his nerves bother him.  He contends that his hypertension is 
related to his post-traumatic stress disorder.  The veteran 
underwent a June 2006 VA examination for his hypertension and 
it included an evaluation of his hypertension as secondary to 
his post-traumatic stress disorder.  The examiner found that 
the veteran's hypertension was not related to his post-
traumatic stress disorder.  In April 2004, the veteran was 
provided VCAA notice regarding a direct service connection 
claim for hypertension, but he was not provided with VCAA 
notice of the evidence necessary to substantiate a claim of 
hypertension as secondary to his service-connected post-
traumatic stress disorder.  Thus, appropriate VCAA notice 
must be provided to the veteran and his claim reviewed on the 
basis of any additional evidence obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the 
appropriate VCAA notice regarding his 
claims of numbness of the back and legs, 
hypertension and a heart condition, to 
include as secondary to a service-
connected disability.  Perform all 
necessary development of the claim.

2.  Obtain any outstanding medical 
treatment records regarding the veteran's 
hypertension and heart condition.  The 
veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's low back condition, 
including his claim of numbness in the 
back and legs.  The veteran's claims 
folder should be made available to the 
examiner.  The examiner is to perform all 
necessary clinical testing and render all 
appropriate diagnoses.  The examiner 
should specifically address the veteran's 
assertions that his low back pain was 
caused from jumping out of helicopters and 
that the numbness in his back and legs was 
due to herbicide exposure.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's current back disability 
and numbness of the back and legs had 
their onset in service.  The examiner 
should also address the likelihood that 
the claimed numbness of the veteran's back 
and legs is related to herbicide exposure 
or to a service-connected disability.  The 
examiner should provide complete rationale 
for all opinions expressed.  

4.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's claimed heart condition.  
The veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's heart condition had its 
onset in service or was caused by a 
service-connected disability.  The 
examiner should provide complete rationale 
for all opinions expressed.  

5.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional procedural 
and evidentiary development and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


